261 F.2d 766
Manuel BRAUNSTEIN et al., t/a Power Produce Company, Appellants,v.Hunter SMITH et al., Appellees.
No. 14434.
United States Court of Appeals District of Columbia Circuit.
Argued November 19, 1958.
Decided November 26, 1958.

Appeal from the United States District Court for the District of Columbia; Edward A. Tamm, District Judge.
Mr. Thomas S. Jackson, Washington, D. C., with whom Messrs. Robert M. Gray and Martin R. Fain, Washington, D. C., were on the brief, for appellants.
Mr. Rex K. Nelson, Washington, D. C., with whom Mr. Eugene X. Murphy, Washington, D. C., was on the brief, for appellees.
Before REED, Associate Justice of the Supreme Court, retired,* and BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
The appeal by defendant is from a judgment entered upon a jury verdict in favor of plaintiffs for damages due to injuries suffered in an automobile collision. The question is essentially whether it was reversible error for the trial court to refuse to instruct the jury, as requested, with respect to a certain minor aspect of the evidence. In the context of the case as a whole we think the failure so to instruct did not constitute reversible error.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to the provisions of Sec. 294(a), Title 28, U.S.Code